Citation Nr: 1752176	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease with myocardial infarction and coronary artery bypass graft (CABG).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from June 1962 to June 1965.  He is in receipt of a Purple Heart, which denotes his participation in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran's coronary artery disease with myocardial infarction and CABG has not been manifested by more than one episode of acute congestive heart failure in the past year, a workload of 5 METs or less, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  

2.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for coronary artery disease with myocardial infarction and CABG have not been met.  38 U.S.C.            §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The June 2011 rating decision that is the subject of this appeal granted service connection for coronary artery disease with myocardial infarction and CABG and assigned an initial rating of 30 percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, effective January 20, 2011.  

Diagnostic Code 7005 provides the rating criteria for arteriosclerotic heart disease (coronary artery disease). A 30 percent rating is assigned for workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness,    or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; workload of 3 METs   or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake         v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for coronary artery disease with myocardial infarction and CABG     at any time during the appeal period.  First, the evidence does not show that the Veteran had more than one episode of acute congestive heart failure in the past year.  Rather, treatment records are devoid of any evidence of congestive heart failure; VA examiners in April 2011 and October 2011 indicated the absence of evidence of congestive heart failure; and although the March 2015 VA examiner noted that the Veteran had congestive heart failure, it was explicitly noted as not chronic and that the Veteran had not had any episodes in the past year. The Veteran also denied any episodes of heart failure in the last 12 months during his August 2017 hearing.  Secondly, there is no evidence that the Veteran's coronary artery disease was manifested by a workload of less than 5 METs.  In this regard, METs were estimated at 8 during the April 2011 VA examination and between 5 and 7 during the March 2015 VA examination.  Finally, the evidence does not show that the Veteran's coronary artery disease was manifested by left ventricular dysfunction with an ejection fraction of 50 percent or less.  Rather, his ejection fraction was     70 percent in April 2011, 76 percent in May 2011, 65 percent in September 2014, and 75 percent in March 2015.  See VA examination reports; May 2011 and September 2014 echocardiograms.  In sum, the evidence of record does not     support the assignment of an evaluation in excess of 30 percent during the 
course of the appeal. 

The Board notes the Veteran's representative requested a new examination      during the Veteran's hearing due to the length of time since the last examination.  However, the length of time since the last examination, in and of itself, does not warrant a further examination.  See Palczewski v. Nicholson, 21 Vet. App. 174,  182-83 (2007).  In any event, the Board finds the examination in March 2015 sufficiently contemporaneous to the decision being rendered.  Moreover, VA treatment records dated in 2017 do not suggest worsening of heart symptoms.  

In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the probative 
evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert,     1 Vet. App. at 55-56.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 

The Veteran is service-connected for PTSD, rated as 70 percent disabling; coronary artery disease with myocardial infarction and CABG, rated as 30 percent disabling; residuals of gunshot wound to the left calf, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and plantar fasciitis of both feet, bilateral hearing loss, hypertension, and residual of surgical scar of the chest, all rated as 
noncompensable.  Since his combined rating has been 70 percent since January    20, 2011, the schedular requirements for the assignment of a TDIU pursuant to       38 C.F.R. § 4.16(a) have been met during the entire appeal period.  

During his August 2017 hearing, the Veteran testified that he last worked two years ago.  He indicated that the fact he could not exert himself, as well as problems with memory loss and PTSD, as reasons for being unemployed.  The Veteran reported that he spent his entire career as a high tech automotive mechanic and that he did not have any training in any other fields.  His highest level of education was high school.  

The Veteran was reportedly self-employed at the time of a January 2011 VA examination for PTSD.  The examiner indicated that PTSD caused distress or impairment in occupational functioning and it was noted that the effects of PTSD symptoms on the Veteran's employment had resulted in lost customers due to being easily angry or irritable.  During an April 2011 VA examination, the examiner indicated the effect of the coronary artery disease on the claimant's usual occupation and daily activity was that he is unable to perform strenuous physical activities.  

In a November 2014 letter, Dr. D.S. reported that the Veteran is permanently disabled.  It was Dr. S's opinion that his medical conditions make him unemployable. His most serious medical conditions included moderate dementia and PTSD with depression.  His other serious medical conditions include coronary artery disease, peripheral vascular disease, hypertension, hyperuricemia, gouty arthroplasty, and generalized severe osteoarthrosis.

In a November 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he had no earned income for the past 12 months and that he had a high school education.

During a February 2015 VA Review PTSD Disability Benefits Questionnaire (DBQ), the Veteran reported he had been working very little and had cut back because he could not do it and got tired too easily.  The examiner determined that the Veteran's PTSD resulted in occupational impairment with reduced reliability and productivity.  It was noted he had lost customers due to being easily angry and irritable.  The Veteran reported that he would be handed problems and would get irritable with customers.  The examiner concluded that the Veteran could have 
difficulty adapting to dealing with problems if he were working and he could    work in public or an enclosed space in a loosely supervised situation requiring   little interaction with the public. During a March 2015 examination of the Veteran's heart, the examiner reported that the Veteran's condition impacted his ability to work.  It was noted that the impact was significant subjective limitation in ability to engage in strenuous physical activities of all forms.  The examiner further noted that while the Veteran may be precluded from doing physical activities or employment that required strenuous physical activities, there was nothing that would or should prevent him from being able to indulge in sedentary activities of employment.  

Given the foregoing, and resolving all reasonable doubt in favor of the Veteran,   the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Accordingly, a TDIU is warranted.


ORDER

An initial rating in excess of 30 percent for coronary artery disease with myocardial infarction and CABG is denied.  

Entitlement to a TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


